Title: To George Washington from Major General Philip Schuyler, 21 May 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort George [N.Y.] May 21st 1776

I was last Evening honored with your Excellency’s Favor of the 15th Instant.
I have sent to Canada half of the Money transmitted me by Colonel Gilman; thirty thousand Dollars of the other half is gone to Connecticut, where we still owe about seventy thousand, the Remainder is nearly expended in paying Debts long since accrued, and the Calls for daily Expences is very considerable. I hope Congress will remit a further sum; without which it will be difficult to carry on any Service.
Since Monday Morning last I have forwarded from this post six hundred and sixty three Barrels of pork in fifty one Batteaus, and about fifty Barrels of Flour besides a small Quantity for the little Garrison at Tyconderoga, and fourteen Days provisions for the Troops which carried the above, which were Reed’s & Starks’s Regiments, the last of which left me this

Morning—The first of the provisions above mentioned I have Reason to think reached St John’s on Friday & the far greater part I believe is there now—Starks’s Regiment carryed only seventy seven Barrels being all I had—About two hundred Barrels of pork and eighty of Flour are since arrived, and will be sent off on Wednesday, with the third Regiment of General Sullivan’s Brigade which I expect in to Morrow—I have now Batteaus sufficient to move three of the four remaining Regiments, and on Wednesday Evening I shall have enough for the last of the Brigade, and by that Time the Nails now here will be all expended, but shall probably e’er then receive those your Excellency ordered from New York, with which I propose to build about forty Batteaus more: twenty to be employed on Lake George and the others on Lake Champlain in transporting provisions, for I dare not trust to the large Vessels (which may be detained by contrary winds, or by getting aground) until the Army has six weeks allowance before hand.
Yesterday there was no pork left at Albany: I suppose about four hundred Barrels are on the Way up, with an equal Quantity of Flour—I propose sending on a considerable Quantity of Flour, lest, if farther Misfortunes should happen to us, we might be under the Necessity of retiring altogether out of Canada.
I have ordered Colonel Drayton, with 300 Men into Tryon County to bring away the Highlanders & their Families and to make Sir John Johnson a close prisoner, who regardless of his Parole has secretly combined with other Tories to levy Troops, and cut off the Communication and two of the Informants agree that they intended to assassinate me and my Family & destroy my Buildings—The orders I have given on this occasion I shall do myself the Honor to transmit your Excellency, the first Moment I can spare—Indeed I ought to send you every order I issue, but I am really so much pressed by Business, that I have not been more than six Hours in Bed unless indisposed in any one Night since the Beginning of April.
I have not had a Line from Canada since my last to you—I am informed that our Troops were still at De Chambault about the Middle of last Week: that the Canadians about the Sorrel wish that we may keep the Country, tho’ they complain loudly and with too much Reason, of the ill Treatment they have received

from many of our Troops, that marched into Canada last winter.
Bennet informs me, that a Report prevails in the western parts of Connecticut, that I was to head some of the Regiments raised in this Colony; join the Tories and fall upon the Country: that the people were ordered to collect on the Occasion, and that affidavits to support this Report had been taken & sent to your Excellency—I hope the Scoundrels may be secured and held up to public Contempt—Ungrateful villains! to attempt to destroy a Man’s Reputation who having lighted the Candle at both Ends is rapidly bringing on old Age by Fatigues that Nothing but a wish to be instrumental in procuring Liberty to my Country would make me undergo. Adieu my dear General. I am with the warmest Sentiments ever most sincerely Your most obedient humble Servant

Ph: Schuyler

